Hughes, J.
Clarke’s Praxis, which is of highest authority on admiralty law, lays down the following principles in title 44 under the head of “fhe Seizure of Goods by Different Creditors:”
“If any one is indebted to different persons, for the purpose of recovering their debts of that person separate judicial warrants will lie against the goods of the debtor, to procure their arrest. If the goods seized are not sufficient for the payment of all the creditors, lie is to be preferred, and will hist obtain a judicial decree for the possession of the goods, who first institutes his suit aforesaid, or had the goods aforesaid seized. The same order and form is also to be observed as to the remaining creditors, if, after the full payment of the first creditor, any goods remain, although not enough to pay all the rest. ”
I think the general teaching of the cases reported is in support of these principles, the exceptional rulings being due to exceptional circumstances presenting themselves in particular cases. I feel bound to decree in accordance with these principles, paying Baker first, Mayer & Co. next, and then the petitioners pari passu.